       Case 8:20-ap-01086-SC                     Doc 219 Filed 06/11/21 Entered 06/11/21 13:05:16                                               Desc
                                                  Main Document     Page 1 of 7



Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
Nos., State Bar No. & Email Address
D. Edward Hays, #162507
ehays@marshackhays.com
MARSHACK HAYS LLP
870 Roosevelt
Irvine, California 92620
Tel: 949-333-7777 Fax: 949-333-7778
Richard L. Kellner,# 171416
rlk@kellnerlaw.com
KELLNER LAW GROUP PC
1180 South Beverly Drive, Suite 610
Los Angeles, California 90035
Tel: 310-780-6759 Fax: 310-277-0635
[ ] Individual appearing without attorney
181  Attorney for: Plaintiff, Richard A. Marshack
                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:
                                                                            CASE NO.:               8:19-bk-13560-SC

                                                                            ADVERSARY NO.: 8:20-ap-01086-SC
EAGAN AVENATTI, LLP
                                                                            CHAPTER:                7
                                                             Debtor{s).

                                                                                              JOINT STATUS REPORT
RICHARD A. MARSHACK, Chapter 7 Trustee,                                                          [LBR 7016-1 (a)(2)]

                                                                            DATE:                 06/16/2021
                                                            Plaintiff(s).   TIME:                 1:30 p.m.
                                   vs.                                      COURTROOM:            SC
THE X-LAW GROUP, PC; FILIPPO MARCHING; ELBA                                 ADDRESS:              411 W. Fourth Street
HERNANDEZ, YOUNG BLUE LLC, and SANDY LE,                                                          Santa Ana, CA 92701 *
                                                                                                  *HEARING CONDUCTED VIA ZOOMGOV

                                                        Defendant{s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
      1.   Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                ~ Yes          [J      No
           (Claims Documents)?
      2.   Have all parties filed and served answers to the Claims Documents?                                             ~ Yes         □ No
      3.   Have all motions addressed to the Claims Documents been resolved?                                              ~ Yes         □ No
      4.   Have counsel met and conferred in compliance with LBR 7026-1?                                                  ~ Yes         0No




           This fonn is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                          Page 1                                        F 7016-1.STATUS.REPORT
    Case 8:20-ap-01086-SC                       Doc 219 Filed 06/11/21 Entered 06/11/21 13:05:16                                               Desc
                                                 Main Document     Page 2 of 7


    5.   If your answer to any of the four preceding questions is anything other than an unqualified "YES," please
         explain below (oron attached page):




B. READINESS FOR TRIAL:

    1.        When will you be ready for trial in this case?
                                   Plaintiff                                                         Defendant
         If there is cooperation in discovery, within 10 months                  Unknown at this time. (The X-Law Group, P.C.,
         the case should be ready for trial.                                     Filippo Marchino, Elba Hernandez ( "Defendants                0
                                                                                                                                                   ).




    2.   If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
         delay.
                                  Plaintiff                                      Defendant
          (See Attachment 1 )                                      (See Attachment 1)




    3.   When do you expect to complete your discovery efforts?
                                Plaintiff                                                            Defendant
         (See Attachment 1)                                                      (See Attachment 1)



    4.   What additional discovery do you require to prepare for trial?
                                 Plaintiff                                                           Defendant
         (See Attachment 1).                                                      (See Attachment 1)




C. TRIAL TIME:

    1.   What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
         applicable)?
                                 Plaintiff                                          Defendant
         One to two court days.                                                   2-3 days.



    2.   How many witnesses do you intend to call at trial (including opposing parties)?
                              Plaintiff                                            Defendant
         TBD after receipt of documents and conduct of initial                     Unknown.
         depositions.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page2                                         F 7016-1.STATUS.REPORT
    Case 8:20-ap-01086-SC                       Doc 219 Filed 06/11/21 Entered 06/11/21 13:05:16                                               Desc
                                                 Main Document     Page 3 of 7


   3.     How many exhibits do you anticipate using at trial?
                                   Plaintiff                                                         Defendant
          TBD after receipt of discovery.                                            Unknown



D. PRETRIAL CONFERENCE:

   A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
   be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
   this case, please so note below, stating your reasons:

                                 Plaintiff                                                                Defendant
     Pretrial conference ~ is Dis not requested                                Pretrial conference ~ is Dis not requested
     Reasons:                                                                  Reasons:
        To narrow issues                                                       To narrow issues


                             Plaintiff                                                                Defendant
     Pretrial conference should be set after:                                  Pretrial conference should be set after:
     (date) 12/20/2021                                                         (date) 04/10/2022


E. SETTLEMENT:

    1. What is the status of settlement efforts?
          The parties attempted to mediate this matter before Alan I. Nahmias on May 12, 2021. Unfortunately, the
          parties were unable to resolve the matter, and the Mediation was adjourned to enable both sides to later return
          to mediation once they gatehr more information about the strengths and weaknesses of their respective cases.

    2.    Has this dispute been formally mediated?                  ~Yes          []No
          If SO, when?
           May 12, 2021


    3.    Do you want this matter sent to mediation at this time?

                                   Plaintiff                                                               Defendant

                             D Yes           ~ No                                                    0    Yes      ~ No




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.

December 2015                                                          Page3                                         F 7016-1.STATUS.REPORT
Case 8:20-ap-01086-SC                      Doc 219 Filed 06/11/21 Entered 06/11/21 13:05:16                                        Desc
                                            Main Document     Page 4 of 7


F.   FINAL JUDGMENT/ORDER:

     Any nnrty whrJ cor,tnsls lhe rxin"rupk~y court's authon111 to enter a f111nl Juclgrrn;nl n nd10r order 111 lhis adver:-ary
     procaeding must misc its o njecuon b<;low Fauure !o •;elect e1th1:1r box below may IJe deem ed consent.

                                                                                                  Oelonrlant
      ~ I l!O cDnsent                                                 0   I do consent
      [.1 I do nnl omsenl                                             t8J I do not consent
      to the bani-.,uplcy r:ourt's entry of a final 1uctg1110nt       10 the hankniptcy cowl'!:. entry f a fmo! judgnienl
      arnilor ord,1r i11 this ..iriversary proceed111g                :111d.'or order rn lhis adversary proceeding .


G.   ADDITIONAL COMM ENTS/RECOM M ENDATIONS RE TRIAL: (Uso arlcJW01w/ µage 1( :iecessa,y)

     D,1r 111d,ints havB <!ernamiod a iury lrwl and du no\ r;onsent to a JUry \nal in U,P. banim1ptcy coun. Defend,mts inland
     to mowi tor w ,:hdrawal of tn,, ri>f~Hencr "' acror<lanr::<! with LBR 9015-2(h) and 5011-1 and tnc district C<;url's l~ulc:
     r, {50 i 1) or lht: Local Rul'-"S Gnvern111q Ba11kn,p1cy Appnals. C,1ses. , inc1 Pro<,ecdmg:;




r<espBrtfully slibmrlli'i d,

D;ite: 06/lJ/202'                                                         Date: 0Gl10i20? I




S,gnatur~

 Richard Kellner
Printed name                                                              P, inted nanrn

,A.Horney for: Plmnllff                                                   Auorney for. T h£, X-U1w Group &     F11i_ppo Marchino

                                                                          •lte X-1 ,1w C~   11,P~ - ..-:;:;::~ -===--
                                                                          -   - - - ---=--=----
                                                                          F,l,opo M,irc~                                   ----
                                                                          AttornHy rm. Clh::i Hernandez



                                                                                                          F 7016-1.STATUS.REPORT
Case 8:20-ap-01086-SC         Doc 219 Filed 06/11/21 Entered 06/11/21 13:05:16                    Desc
                               Main Document     Page 5 of 7




                                          Attachment 1
  Supplemental Response to B(2).

     •   Trustee - It is anticipated that discovery will take longer than is customary in adversary
         proceedings before this Court because of: (a) the complexity of issues in this matter;
         (b) the likelihood of defendants to continue filing motions; and (c) the request of the
         United States Attorney prosecuting the criminal action against Michael Avenatti for the
         Trustee to delay discovery with respect to any matters which may arise in Michael
         Avenatti's upcoming criminal trial currently scheduled for July 13, 2021.
     •   Defendants-This case has been more complex than many due to the fact that the Trustee
         has filed multiple amended complaints, which resulted in Defendants filing
         corresponding motions to dismiss. Now that the Court has ruled on Defendants' motion
         to dismiss, Defendants do not anticipate further delay. Defendants do not understand
         what the Trustee means by "the likelihood of defendants to continue filing motions" but
         do contemplate filing motions for summary judgment and/or for partial summary
         judgment and a motion to withdraw the reference when the action is ready for trial.
         Defendants do not believe that the criminal trial of Michael A venatti will have any
         impact on this adversary proceeding. The charges against A venatti in the trial scheduled
         for July 13, 2021 have nothing to do with this case.
  Supplemental Response to B(3)

     •   Trustee-November 14, 2021.
     •   Defendants-If the Trustee designates any expert witnesses, Defendants anticipate that
         their discovery efforts will be completed when they have deposed the experts and any
         discovery motions have been ruled on by the Court. For that reason Defendants
         tentatively suggest January 10, 2022.
  Supplemental Response to B(4)

     •   As per the Court's request, below is Plaintiffs proposed discovery plan:
            o Non-expert discovery shall be concluded by October 15, 2021:
                    ■  Written discovery -the parties will exchange written discovery (i.e.,
                       special interrogatories, requests for production and/or requests for
                       admissions). The first round will be served by June 16, 2021. It is
                       anticipated that there will be at least two additional rounds of written
                       discovery requests based upon: (a) follow-up discovery following
                       depositions; and (b) follow-up discovery after completion of the upcoming
                       criminal trial of Michael Avenatti by the U.S. Attorney for the Central
                       District of California - in compliance with the U.S. Attorney's request that
                       Trustee delay discovery on matters which may arise in such trial. The trial
                       date for the criminal case is presently scheduled to commence in July
                       2021.



                                                  5
Case 8:20-ap-01086-SC        Doc 219 Filed 06/11/21 Entered 06/11/21 13:05:16                   Desc
                              Main Document     Page 6 of 7




                   •  Depositions - Plaintiff anticipate taking the depositions of Carlos
                      Colorado and Elba Hernandez by September 17, 2021 - upon resolution of
                      any disputes relating to the production of documents. Plaintiff anticipates
                      taking the deposition of Filippo Marchino after completion of Michael
                      Avenatti's criminal trial. However, if the Avenatti criminal trial is
                      delayed past July 31, 2021, Plaintiff anticipates requesting that the
                      deposition be conducted in two phases - the first involving matters that do
                      not relate to Michael A venatti' s criminal trial, and the follow-up
                      deposition relating to the remaining issues. Plaintiff also anticipates that
                      discovery might reveal other potential deponents. Barring any unforeseen
                      delays, depositions should be concluded by October 15, 2021.
           o Experts
                  • Plaintiff proposes that expert discovery and depositions take place
                      between October 18, 2021, and November 30, 2021. Plaintiff anticipates
                      that the following category of experts relating to: (a) the rules of
                      professional conduct for attorneys; (b) the custom and practices for the
                      transfer and/or referral of contingency cases in Southern California; and
                      (c) the quantum meruit value of the services provided by Eagan A venatti
                       in connection with the Hernandez/Ramirez matter.
    •   Defendants find the dates proposed by the Trustee acceptable and presently anticipate
        conducting the following discovery
           o Non-Expert Discovery
                  • Written Discovery-Defendant Hernandez has already served a set of
                       interrogatories, requests for production, and requests for admission on the
                      Trustee. Depending on the responses to these discovery requests and
                       information learned during depositions, Defendants anticipate serving one
                      to two additional rounds of discovery. Defendants do not believe any
                      matters that could arise in the July 13, 2021 Avenatti criminal trial are
                      relevant to this case and do not understand the Trustee's comment.
                   • Depositions-Defendants anticipate deposing the some or all of the
                      unnamed witnesses set forth in the Trustee's initial disclosures once he
                       identifies them, including what the Trustee characterizes as individuals
                       involved in the retrieval of documents from Eagan Avenatti servers who
                      the Trustee believes may be relevant to authentication of the documents.
                       Defendants anticipate deposing the Trustee and the prepetition receiver.
                       Marchino opposes being deposed twice.
           o Experts
                   • Without conceding that the categories identified by the Trustee are
                      relevant or the proper subject of expert testimony, Defendants may
                      designate rebuttal experts corresponding to any experts identified by the
                      Trustee.




                                                6
Case 8:20-ap-01086-SC     Doc 219 Filed 06/11/21 Entered 06/11/21 13:05:16                    Desc
                           Main Document     Page 7 of 7




               ■   Defendants suggest that the deadline for disclosure of experts and their
                   reports be set for October 1, 2021 and the disclosure ofrebuttal experts
                   and their reports be set for November 1, 2021.




                                             7
